Oo CO sO A Bh WD NYO

NM BO BO BD BD OB OB OBO OR ee ea
ao sj DR HH SP W YH = TFT CO COC SI DBD HH SP WwW NY KS FS

DAVID BILSKER (Bar No. 152383)
davidbilsker@quinnemanuel.com

QUINN EMANUEL URQUHART & SULLIVAN, LLP
50 California Street, 22nd Floor

San Francisco, California 94111

Telephone: (415) 875-6600

Facsimile: (415) 875-6700

 

JOSEPH MILOWIC Hil (pro hae vice forthcoming)
josephmilowic@quinnemanuel.com

LUCAS BENTO (pre hac vice forthcoming)
lucasbento@quinnemanuel.com

COLIN STEELE (pre hac vice forthcoming)
colinsteele@quinnemanuel.com

QUINN EMANUEL URQUHART & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor

New York, NY 10010

Telephone: (212) 849-7000

Facsimile: (212) 849-7100

Attorneys for Petitioners

UNITED STATES DISTRICT COURT
NORTHERN DfSTRICT OB ¢

IN RE APPLICATION OF LATVIA CASE No.

MGI TECH SIA ET AL FOR AN

ORDER TO TAKE DISCOVERY FOR | APPLICATION FOR AN ORDER
USE IN A FOREIGN PROCEEDING UNDER 28 U.S.C, E782)
PURSUANT TO 28 U.S.C. § 1782 PERMITTING SUBPOENA

 

 

NOTICE OF APPLICATION FOR AN ORDER UNDER
28 U.S.C. § 1782

 

 

 

 

  
  
   

 
io of KN RN tw OB OH YO

MN NM YM NH BD RD Re
sc ~~ fT UN BB WV hw Be Oo ODO wm HN DH F&F WY PF

PLEASE TAKE NOTICE that Latvia MGI Tech SIA (“Latvia MGI”), MGI Tech Co., Ltd.
(“MGI Tech”), MGI International Sales Co., Ltd (“MGI International”), BGI Complete Genomics
Hong Kong Co., Ltd. (“BGI_ Complete”), BGI-HongKong Co., Limited “BGI-HongKong”), BG]
Tech Solutions (HongKong) Co. (“BGI Tech”), BGI Health (HK) Company Limited (“BGI
Health”), Genoks Teknoloji Saghk Bilisim Turizm Hiz. Endiistriyel Makine Elektrik Elektronik
Ithalat Ihracat San. Tic. Ltd. Sti. (“Genoks”), Labema Oy (“Labema”), Comercial Rafer, SL
(“Rafer”), BGI Europe A/S (“BGI Europe”), and Witec AG (“Witec”) (collectively, “Petitioners”)
apply to this Court, located at 221 West Broadway, San Diego, California 92101, for an order
pursuant to 28 U.S.C. § 1782(a) granting leave to obtain targeted discovery from Hfumina, Inc.
(“Illumina”) for use in ongoing and pending foreign litigations.

This application is based on this Notice of Application, the accompanying Memorandum in
Support of the Application, the accompanying Declarations of Joseph Milowic TI, Mark Ridgway,
Joachim Feldges, David Por, Peter Van Dyck, Panu Siitonen, Hakan Borgenhdll, Thierry Calame,
Nicolaj Bording, Okan Can, Tiirkay Alica, Eduardo Castillo, and Benny Lo and the exhibits
thereto, all other matters of which the Court may take judicial notice, and any further argument or
evidence that may be received by the Court.

JURISDICTIONAL STATEMENT

Jurisdiction: This Court has jurisdiction over this matter pursuant to 28 USC §§ 1331 and
1782.

Intradistrict Assignment: This case is properly brought in the San Francisco Division
because the respondent maintains multiple facilities in this district, one in Foster City and One in
Hayward. The latter is one of two facilities that respondent identifies as being responsible for
“manufacturing research and development.” Additionally, on September 6, 2019, Illumina
Cambridge, a subsidiary of the respondent, filed an ex parte application in the Northern District of
California seeking leave to serve subpoenas on three of Petitioners’ US affiliates. See Jn re

Application of Hlumina Cambridge Ltd., No.3:19-80215-WHO (N.D. Cal.). Judge William H.

-|-

 

 

 

NOTICE OF APPLICATION FOR AN ORDER UNDER
28 U.S.C. § 1782

 
Oo co SY DN nH FP W WH

MN NN NN BN KE oem
ot A nN BO HD SF OG oo ome DA FF WN = O&O

Orrick and Magistrate Judge Thomas S. Hixon, who sit in the San Francisco Division, are

overseeing that proceeding.

DATED: September 4, 2020 QUINN EMANUEL URQUHART & SULLIVAN,
LLP

By: _/s/ David Bilsker
David Bilsker (Bar No. 152383)
davidbilsker@quinnemanuel.com
50 California Street, 22nd Floor
San Francisco, California 94111
Telephone: (415) 875-6600
Facsimile: (415) 875-6700

 

Joseph Milowic IH (pro hae vice
forthcoming)
josephmilowic@quinnemanuel.com
Lucas Bento (pro hac vice forthcoming)
fucasbento@quinnemanuel.com

Colin Steele (pro hac vice forthcoming)
colinsteele@quinnemanuel.com

51 Madison Avenue, 22nd Floor

New York, NY 10010

Telephone: (212) 849-7000
Facsimile: (212) 849-7100

Attorneys for Petitioners

~2-

 

NOTICE OF APPLICATION FOR AN ORDER UNDER
28 U.S.C. § 1782

 

 

 
